ORDER
Upon the Notice of Motion, Consent and Memorandum in Support of Motion filed herewith, it is hereby
ORDERED, Adjudged and Decreed that the decision and judgment heretofore entered herein on May 28, 1941 (Reap. Dec. 5287), be- and the same hereby is vacated and set aside, and it is further
Ordered, Adjudged and Decreed that the export value as that value is defined in section 402 (d) of the Tariff Act of 1930 of the merchandise herein involved is $2.89 per gross packed.
Thomas J. Walker,

Judge..